DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed February 5, 2021 have been fully considered.  The following arguments made by applicant are persuasive resulting in the associated objection/rejection being withdrawn: 
-the drawing objections; the 35 U.S.C 112(b) rejection of “portion” as discussed on page 12 of the remarks; the 35 U.S.C 112(b) rejection of the airfoil length as discussed on page 13 in the second paragraph of the remarks;
-the 35 U.S.C 112(b) rejection of the recited decimal places as discussed on page 13 in the third paragraph of the remarks (the amendments made pertaining to this results in another rejection discussed at the end of the response to arguments);
-the 35 U.S.C 112(b) rejection of the recited decimal places as discussed on page 13 in the third paragraph of the remarks; 
-the 35 U.S.C 112(b) rejection of the coating added as discussed on page 13 in the fourth paragraph of the remarks;
 -the 35 U.S.C 112(b) rejection of the first portion length of claim 5 as discussed on page 13 in the fifth/final paragraph of the remarks.
The remainder of applicant’s arguments discussed below are not persuasive.  The applicant argues the 35 U.S.C 112(a) rejection should be removed based upon two reasons.  The first is that [0031] discusses regression analysis and curve fitting for values that are not given in Table I.  The second is the amendment to claim 1 that states, “wherein the distance d corresponds to one Z coordinate value of the set of Z coordinate values”.  This amendment effectively claims a segment of the airfoil that at least has the starting portion of the segment single z-location.  This places the effect of the specific regression analysis, curve fitting, techniques as being high impactful for the determining of the surrounding values in the small section of the airfoil.  Many different regression analysis and curve fitting techniques exist which give rise to varying determinations of what the airfoil geometry is outside of the defined values in the table.  With potentially only a single z-location defined by the table, the examiner finds that this section of airfoil is too heavily determined by unspecified regression analysis and curve fitting techniques to be supported by the disclosure.  This is in contrast to claims 19 and 20 which define the entire length in the z-direction of the airfoil, and therefore have the entire set of z-locations in the table to define the claimed airfoil.    The examiner is therefore withdrawing the rejection for claims 19 and 20, but maintaining the rejections of claims 1-16, noting that claims 17-18 have been cancelled.
The applicant argues on page 13 in the first paragraph that the orientation issues have been addressed.  While the drawings and amendments have correctly defined a right-handed Cartesian coordinate system, and is discussed fully in the specification [0028], the orientation is not fully defined in the claim.  It is necessary to define the orientation of at least two axes (the third is inherently defined by the cross product of the first two) in the claim itself so that Table I is values are adequately defined (for example: the X-axis is parallel to the rotational direction, from [0028]).
The removal of the limitation “to a maximum of three decimal places” from claims 1, 19, and 20 results in the 35 U.S.C 112(b) rejection that is discussed in the rejection below.  It also has resulted in a 35 U.S.C 103 rejection necessitated by amendment due to the changing of the precision.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  In claim 1 the limitation at the end of the first page of the claim, “the first portion length is less than or equal to the airfoil length” claims an infinitely narrow in the Z-direction portion of the airfoil profile.  Table I gives data points of the profile.  Table I does not give enough data points to know the X-Y profile at every point along the Z-direction.  Additionally, there is not enough data to determine the profile from the specification as there is no data regarding the regression analysis, curve fitting, or interpolation method used to generate the profile at the other z values (many different interpolation methods may be used).  Therefore, with potentially only a single z-location defined by the table, the examiner finds that this section of airfoil is too heavily determined by unspecified regression analysis and curve fitting techniques to be supported by the disclosure.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 19-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1, 19, and 20, the Cartesian coordinate system is not defined in an orientation.  At least two out of the three directions of the Cartesian coordinate system need to be defined and claimed for definiteness with the coordinate system being defined as right-handed.  Paragraph [0028] of the instant application discusses the orientation.
The dependent claims from claim 1 are also rejected for their dependency.
The term "substantially is accordance" in claim 1-3, 11-13, and 19-20 is a relative term which renders the claim indefinite.  The values of Table I are therefore not defined by the claim.  The specification states multiple dimensional tolerances in [0042], but these are not useful as it is unclear how dimensional tolerances are applied to the non-dimensional values of Table I which is what is claimed.  Additionally, there are multiple tolerances listed in [0042] including ranges and language such as “preferably ±0.008 in (0.020mm)” making the standard for ascertaining the requisite degree incapable for one of ordinary skill in the art to determine.
The nature of the potential inventiveness of the claims is almost entirely dependent on the values in Table I and what is considered by “substantially in accordance” that it must be well defined.  The scope of the claim is therefore heavily dependent off this interpretation.
The remaining dependent claims from claim 1 are also rejected for their dependency.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 and 19-20 are rejected under 35 U.S.C. 102(a)(1)/103 as being unpatentable over Bonini et al. (U.S Pre-Grant Publication 20100061862) hereinafter Bonini.
Regarding claim 1, Bonini discloses a system comprising: 
a base {[0020]}; 
an airfoil extending from the base {Figure 5 (22)}, 
the airfoil comprising a nominal airfoil profile defined by a leading edge, a trailing edge, a suction side extending between the leading edge and the trailing edge, and a pressure side extending between the leading edge and the trailing edge {Figures 5 and 6 show (22) with the inherent properties of the airfoil of the leading edge, trailing edge, suction side and pressure side};
wherein the suction side of the nominal airfoil profile is defined substantially in accordance with Cartesian coordinate values of X, Y, and Z of the suction side as set forth in TABLE I, wherein the X and Y values of the suction side are coordinate values that couple together to define suction side sections of the nominal airfoil profile from the leading edge to the trailing edge at each Z coordinate value of a set of Z coordinate values, the X, Y, and Z coordinate values being relative to an origin defined an intersection of the airfoil with the base, the airfoil comprising an airfoil length L along a Z axis;
{Bonini discloses a profile that is “substantially in accordance with … TABLE I”, as discussed below*.}
wherein a first suction portion of the suction side sections of the nominal airfoil profile starts at a distance d from the base {inherent} and extends a first portion length l along the Z axis {inherent}, 
wherein the distance d corresponds to one Z coordinate value of the set of Z coordinate values {inherent}, and the first portion length l is less than or equal to the airfoil length L {inherent}, and 
wherein the Cartesian coordinate values of X, Y, and Z are non-dimensional values in a right-handed Cartesian coordinate system convertible to dimensional distances {inherent}.
*Bonini discloses an airfoil profile {Table A; Figures 5, 6} of a similar geometry to that of the instant application {Figures 4, 6}; specifically with regards to thickness, chord, span lengths, and camber. Yet, Bonini lacks the precise profile set forth in present Table I. However, under the broadest reasonable interpretation and based on the indefiniteness discussed above (Claim Rejections – 35 USC 112), Examiner interprets the limitation “substantially in accordance with … TABLE I” (for the entire airfoil profile as well) to be satisfied by any airfoil with reasonably close similarity to an airfoil defined by present Table I. Accordingly, it is apparent that the airfoil of Bonini satisfies this limitation.
Alternatively, claim 1 is rejected under 35 USC 103, as follows: It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the airfoil profile of Bonini through routine optimization as optimizing airfoil geometry for its aerodynamic characteristics is well known in the art and done through several routine methods including computational fluid dynamic models {Bonini: [0032, 0034]}. Such modifications would result in any number of profiles similar to that of present Table I, as the present profile is a substantially typical profile and is already similar to the profile disclosed by Bonini. Moreover still, Applicant has not shown that the claimed profile would produce unexpected results. See MPEP 2144.05 II.
Regarding claims 2 – 11, see above (Regarding claim 1). Since the rejection above has found the entire airfoil profile to be both anticipated and obvious, claims directed to defining portions of the airfoil or the entire airfoil as defined by Table I are both anticipated and obvious as well. This includes claims 2 – 11.
Regarding claim 19, see above (Regarding claim 1).  Since the rejection above has found the entire airfoil profile to be both anticipated and obvious, claims directed to defining portions of the airfoil as defined by Table I are both anticipated and obvious as well.
Regarding claim 20, see above (Regarding claim 1).  Claim 20 recites “wherein the nominal airfoil profile is defined substantially in accordance with Cartesian coordinate values of X, Y, and Z as set forth in TABLE I”, which is the entire airfoil profile.  It is noted that the entire nominal airfoil profile is stated as both anticipated and obvious in the discussion of claim 1.
Regarding claim 12, Bonini further discloses wherein the airfoil comprises a coating disposed over the first suction portion of the nominal airfoil profile {[0017]}.
Regarding claim 13, Bonini further discloses comprising a plurality of compressor airfoils of a compressor stage {[0001]}, therefore based on the obviousness of the airfoil profile itself discussed above teaches the airfoil having the first suction portion of the nominal airfoil profile substantially in accordance with the Cartesian coordinate values of X, Y, and Z of the suction side as set forth in TABLE I.
Regarding claim 14, Bonini further discloses comprising a gas turbine engine having a compressor {[0002]}, a combustor, {[0019]}, and a turbine {[0031]}; wherein the compressor comprises the airfoil {[0001]}.
Regarding claim 15, Bonini further discloses wherein the airfoil is a first stage compressor airfoil {[0001], 0 stage may be considered first stage depending on indexing}.
Regarding claim 16, Bonini further discloses wherein the airfoil is a compressor rotor blade {[0001]}.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K. REITZ whose telephone number is (571)272-1387.  The examiner can normally be reached on M-F 7:30 a.m. -5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL K. REITZ/Examiner, Art Unit 3745                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747